UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
JOSE RODRIGUEZ,

                        Plaintiff,
                                          MEMORANDUM AND ORDER
            -against-                     19-CV-4200 (JS)(AYS)

SUFFOLK COUNTY CORRECTIONAL
FACILITY; JOHN DOES 1-5, SERT Team
Officers, Suffolk County Correctional
Facility; and JANE DOE #1, Medical
Unit, Suffolk County Correctional
Facility,

                    Defendants.
------------------------------------X
APPEARANCES
For Plaintiff:      Jose Rodriguez, pro se
                    214602
                    Suffolk County Correctional Facility
                    110 Center Drive
                    Riverhead, New York 11901

For Defendants:         No appearances.

SEYBERT, District Judge:

            On July 19, 2019, incarcerated pro se plaintiff Jose

Rodriguez (“Plaintiff”) filed a Complaint in this Court pursuant

to 42 U.S.C. § 1983 against the Suffolk County Correctional

Facility (“the Jail”) and six unidentified officers alleged to

work at the Jail (“John Does” or “Jane Doe” and collectively,

“Defendants”), together with an application to proceed in forma

pauperis.    On August 7, 2019, Plaintiff filed an application for

the appointment of pro bono counsel to represent him in this case.

For the reasons that follow, Plaintiff’s: (1) application to
proceed in forma pauperis is GRANTED; (2) claims against the Jail

are DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i)-(ii),

1915A(b)(1); (3) remaining claims shall proceed and the Court

ORDERS service of the Summonses and Complaint by the United States

Marshal Service (“USMS”); and (4) application for the appointment

of pro bono counsel is DENIED WITHOUT PREJUDICE AND WITH LEAVE TO

RENEW when the action is ready for trial, if warranted at that

time.

                                DISCUSSION

I. In Forma Pauperis Application

           Upon   review   of   the   declaration   in    support   of   the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fee.         See 28 U.S.C. § 1915(a)(1).           Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED.

However, because the Jail lacks an independent identity apart from

the municipality, Suffolk County, Plaintiff’s claims against the

Jail are DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i)-(ii),

1915A(b)(1); Hawkins v. Nassau Cty. Corr. Fac., 781 F. Supp. 2d

107, 109 at n.1 (E.D.N.Y. 2011) (dismissing claims against Nassau

County Jail because it is an “administrative arm[ ] . . . of the

County of Nassau, and thus lacks the capacity to be sued as a

separate   entity”)   (internal       quotation   marks    and    citations
                                      

omitted).1

             The Court ORDERS service of the Summonses and Complaint

upon the remaining Defendants by the USMS.           However, the USMS will

not be able to effect service of the Summonses and the Complaint

on the unnamed Defendants without more information.              The Second

Circuit has held that district courts must provide pro se litigants

with reasonable assistance in investigating the identity of such

“John Doe” defendants.        See Valentin v. Dinkins, 121 F.3d 72,

75B76 (2d Cir. 1997).     Accordingly, the Court ORDERS that the Clerk

of the Court serve a copy of the Complaint together with this Order

on the Suffolk County Attorney.           The Suffolk County Attorney’s

Office is requested to attempt to ascertain the full names of

Defendants, who are all alleged to be employed by Suffolk County

and   who   are   described   in   the   Complaint   and   alleged   to   have

interacted with Plaintiff on June 2, 2019 and June 5, 2019.               The

Suffolk County Attorney’s Office shall provide the Court and



1 Given Plaintiff’s pro se status and affording his Complaint a

liberal construction, the Court has considered whether Plaintiff
has alleged a plausible Section 1983 claim against Suffolk
County and finds that he has not. To prevail on a Section 1983
claim against a municipality, a plaintiff must show “that
‘action pursuant to official municipal policy’ caused the
alleged constitutional injury.” Cash v. Cty. of Erie, 654 F.3d
324, 333 (2d Cir. 2011) (quoting Connick v. Thompson, 563 U.S.
51, 60, 131 S. Ct. 1350, 1359, 179 L. Ed. 2d 417 (2011)). Even
affording the pro se Complaint a liberal construction, there are
no allegations from which the Court could reasonably construe a
plausible Section 1983 claim against Suffolk County.
                                                  

Plaintiff with the names and addresses where these individuals can

be served within thirty (30) days of the date that this Order is

served upon it.

           Once the information is provided to the Court by the

Suffolk County Attorney’s Office, Plaintiff’s Complaint shall be

deemed amended to reflect the full name of the unnamed Defendants,

Summonses shall be issued as to these Defendants, and the USMS

shall serve them.    The Suffolk County Attorney need not undertake

to defend or indemnify any of these individuals at this juncture.

This Order merely provides a means by which Plaintiff may properly

name and serve the unnamed Defendants as instructed by the Second

Circuit in Valentin.

II.   Appointment of Pro Bono Counsel

           Unlike criminal defendants, civil litigants do not have

a constitutional right to the appointment of counsel.            However,

pursuant to 28 U.S.C. § 1915(e)(1), “[t]he court may request an

attorney to represent any person unable to afford counsel.”              In

deciding a motion for appointment of counsel, “the district judge

should   first   determine   whether    the   indigent’s   position   seems

likely to be of substance.”       Hodge v. Police Officers, 802 F.2d

58, 61 (2d Cir. 1986).       A position is likely to be of substance

if it appears to the court that the plaintiff “appears to have

some chance of success . . . .”        Hodge, 802 F.2d at 60-61.      Where
                                   

a   plaintiff   satisfies   this   threshold   requirement,   the   Second

Circuit instructs that

           the court should then consider the indigent’s
           ability to investigate the crucial facts,
           whether conflicting evidence implicating the
           need for cross-examination will be the major
           proof presented to the fact finder, the
           indigent’s ability to present the case, the
           complexity of the legal issues and any special
           reason in that case why appointment of counsel
           would be more likely to lead to a just
           determination.

Hodge, 802 F.2d at 61-62.      These factors are not restrictive and

“[e]ach case must be decided on its own facts.”        Id. at 61.

           Notwithstanding the requirement that pleadings drafted

by a pro se litigant, are to be construed liberally and interpreted

to raise the strongest arguments they suggest, see Burgos v.

Hopkins, 14 F.3d 787, 790 (2d Cir. 1994), the Court, upon careful

review of the facts presented herein and in light of the factors

required by law as discussed above, finds that the appointment of

counsel is not warranted at this time.           Even assuming Hodge’s

threshold requirement is satisfied, the record reflects that the

legal issues presented by his claims are not unduly complex and

that Plaintiff can adequately prosecute his claims himself pro se.

Based on this review, Plaintiff’s motion for appointment of pro

bono counsel is DENIED WITHOUT PREJUDICE AND WITH LEAVE TO RENEW

when the action is ready for trial, if warranted at that time.         It


                                     

is Plaintiff’s responsibility to retain an attorney or continue to

pursue this lawsuit pro se.           See 28 U.S.C. § 1654.

                                     CONCLUSION

             For the reasons set forth above, Plaintiff’s application

to proceed in forma pauperis, (D.E. 2), is GRANTED, however the

Complaint is sua sponte DISMISSED WITH PREJUDICE for failure to

state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i)-(ii), 1915A

(b)(1) as against the Jail.           Plaintiff’s remaining claims against

individual       John   Doe   and    Jane   Doe       Corrections    Officers       shall

proceed.     However, because the USMS will not be able to effect

service     of    the   Summonses     and       the   Complaint     on   the   unnamed

Defendants without more information, the Clerk of the Court is

ORDERED to serve a copy of the Complaint together with this Order

on the Suffolk County Attorney.                  The Suffolk County Attorney’s

Office is requested to attempt to ascertain the full names of

Defendants, who are all alleged to be employed by Suffolk County

and   who   are    described    in    the       Complaint   and     alleged    to    have

interacted with Plaintiff on June 2, 2019 and June 5, 2019.                          The

Suffolk County Attorney’s Office shall provide the Court and

Plaintiff with the names and addresses where these individuals can

be served within thirty (30) days of the date that this Order is

served upon it.         Once the information is provided to the Court by



                                            6

the Suffolk County Attorney’s Office, Plaintiff’s Complaint shall

be   deemed    amended   to   reflect   the   full   name   of   the   unnamed

Defendants, Summonses shall be issued as to these Defendants, and

the USMS shall serve them.

              Plaintiff’s motion for appointment of pro bono counsel,

(D.E. 6), is DENIED WITHOUT PREJUDICE AND WITH LEAVE TO RENEW when

the action is ready for trial, if warranted at that time.               It is

Plaintiff’s responsibility to retain an attorney or continue to

pursue this lawsuit pro se.

              The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

              The Clerk of the Court is further directed to mail a

copy of this Memorandum and Order to the pro se Plaintiff.



                                            SO ORDERED.



                                            /s/ JOANNA SEYBERT______
                                            JOANNA SEYBERT, U.S.D.J.

Dated:   October   16 , 2019
         Central Islip, New York



                                        7

